Title: To Thomas Jefferson from William Moultrie, 1 November 1802
From: Moultrie, William
To: Jefferson, Thomas


          
            Sir
            New York Novemr. 1st. 1802
          
          I have the honor to address you by the hands of Mr Berry, and my grandson William A. Moultrie who are travelling to South Carolina; I have directed them to call upon you, and to present to you, my most respectfull compliments: I have long wished for the opportunity of paying my respects to you in person; and I hope at the close of this month to have that honor; particular business will detain me here ‘till then; in the mean.
          I have the honor to be with the greatest regard & the highest respect Your most Obt. & very humble Servant
          
            Willm: Moultrie
          
        